UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1347 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                      ORDER

     A Status Conference was held in this case on July 14, 2009, a

portion   of   which   was   closed    due    to   discussion   of   classified

information.     Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that Motions for Judgment on the Record shall be

submitted by August 4, 2009, and Responses shall be submitted by

August 25, 2009; and it is further

     ORDERED, that a Pre-Trial Conference shall be held on August

20, 2009 at 2 p.m.; and it is further

     ORDERED, that a two-day hearing on the Motions shall commence

on September 3, 2009 at 10 a.m.




                                               /s/
July 14, 2009                                 Gladys Kessler
                                              United States District Judge

Copies to:     Attorneys of Record via ECF